DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4 and 13 (see figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

The claims are replete with antecedent basis errors and ambiguities of various types which are not in keeping with United States patent practice.  Applicant is encouraged to hire a competent attorney to review each and every pending claim for compliance with 35 USC 112(b).  The following list of issues is exemplary in nature as the number of errors is too large for the Office to provide an exhaustive list.

Claim 1 (line 4) recites “the swivel angle,” and “the ballast radius,” which recitations lack antecedent basis.
Claim 1 (line 5) recites “the first lattice piece,” which lacks antecedent basis.
Claim 1 (line 7) recites “the second lattice piece,” which lacks antecedent basis.

The phrase “in particular” is used throughout the claims, and does not aid in making sense of the metes and bounds of the claims.  It is suggested to omit this phrase to render the claims easier to read.
Claim 3 (lines 2-4) recite “the corner posts,” “the sub-elements,” and “the bottom chord,” which recitations lack antecedent basis.
Claim 3 (line 4) recites “a kink joint,” which is not clear.  Is this the same kink joint as required by claim 1, or a new kink joint in addition to the claim 1 requirement?
Claim 4 (lines 3 and 5) recite “the top chord,” which lacks antecedent basis.
Claim 5 (line 2) recites “the fixing device,” which lacks antecedent basis.
Claim 6 (line 2) recites “at least on bolt securing means,” which is unclear.  Is this the bolt extracting device of claim 5, or another device?
Claim 6 (line 3) recites “at least one securing bolt,” which is unclear.  Is this a new bolt, or that recited in claim 5?
Claim 7 (line 2) recites “the bolt receptacle,” which lacks antecedent basis.
Claim 8 (line 3) recites “the kink drive,” and “the sub-element of the second lattice piece” which recitations lack antecedent basis.
Claim 8 (line 4) recites “preferably,” which is vague and ambiguous.  It is not clear if the recitations following this word are meant to be requirements of the claim.
Claim 8 (line 4) recites “appropriate points of abutment,” which is vague and ambiguous.  It is not clear what constitutes an “appropriate” structure.
Claim 10 (line 4) recites “preferably,” which is vague and ambiguous.  It is not clear if the recitations following this word are meant to be requirements of the claim.
Claim 13 (line 2) recites “the bolt receptacle,” which lacks antecedent basis.
Claim 13 (lines 4-5) requires “the securing lug can be brought out of engagement with the securing bolt,” which is vague and ambiguous, because claim 6 says these two elements are the same thing.  How can something be brought out of engagement with itself?
Claim 14 (lines 2-3) recite “the kink drive,” and “the sub-element of the second lattice piece” which recitations lack antecedent basis.
Claim 14 (line 4) recites “preferably,” which is vague and ambiguous.  It is not clear if the recitations following this word are meant to be requirements of the claim.
Claim 14 (line 4) recites “appropriate points of abutment,” which is vague and ambiguous.  It is not clear what constitutes an “appropriate” structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108275587 (hereinafter “Liao”).
Regarding claim 1 Liao discloses a foldable suspended-ballast guide for a crane with suspended ballast, comprising at least two lattice pieces (6, 5) which are pivotally connected to each other by at least one swivel joint (J, see annotated figure below), and a swivel drive (9) for changing [a] swivel angle or for changing [a] ballast radius, wherein the suspended-ballast guide can be arranged on the crane via [a] first lattice piece (6) [of the at least two lattice pieces, 5-6], and 

    PNG
    media_image1.png
    398
    626
    media_image1.png
    Greyscale

Liao, Annotated Figure 6
[a] second lattice piece (5) [of the at least two lattice pieces, 5-6] comprises at least one kink joint (7) to kink the second lattice piece (5) downwards or backwards in the direction of the crane to reduce the ballast radius.
Regarding claim 3 Liao discloses the above guide, and further discloses wherein [corner] posts (P) of the second lattice piece (5) are split (i.e. separated from one another) and [sub-elements] (S) of the corner posts (P) [which are part of a] bottom chord (C) are connected to each other via a kink joint (i.e. the connection between elements “S,” below, is not straight).

    PNG
    media_image2.png
    342
    626
    media_image2.png
    Greyscale

Liao, Annotated Figure 6
Regarding claim 10 Liao discloses the above guide, and further discloses wherein the swivel drive (9) acts in the region of the one or more kink joints (J) of the second lattice piece (5).
Regarding claim 12 Liao discloses the above guide, and further discloses a crane (2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao.
Regarding claim 11 Liao discloses the above guide, and further discloses wherein the first lattice piece (6) is near an SA trestle (see figure 4) of the crane (2).  Liao fails to teach the U or C shaped cross sectional profile as set forth in claim .

Allowable Subject Matter
Claims 2, 4, 5-9, and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 2 (as best understood).  Specifically, claim 2 requires a swivel drive for changing a swivel angle or ballast radius; and a kink joint to kink the second lattice piece; wherein at least one kink drive for adjusting the kink angle is arranged on the second lattice piece in the form of a pull cylinder whose rod movement effects a change of the kink angle of the sub-elements of the second lattice piece.

claim 4 (as best understood).  Specifically, claim 4 requires a swivel drive for changing a swivel angle or ballast radius; and a kink joint to kink the second lattice piece; wherein the sections of the corner posts of the top chord are releasably connectable to each other by a fixing device in the region of the top chord of the second lattice piece.

The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 5 (as best understood).  Specifically, claim 5 requires a swivel drive for changing a swivel angle or ballast radius; and a kink joint to kink the second lattice piece; wherein a fixing device provides at least one securing bolt for bolting the sections of the corner posts, at least one securing bolt per corner post, and a bolt extracting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN111252680 does not qualify as prior art but should be noted for its similarity with the present invention.  US 8,7398,988 shows a fixing device (i.e. bolt extractor) on a crane which has a swinging counterweight and a swivel drive, but the bolt extractor is not at the same location as presently claimed.  The other art of record shows various cranes considered similar to the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                             

/SANG K KIM/           Primary Examiner, Art Unit 3654